
	
		II
		109th CONGRESS
		2d Session
		S. 3545
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2006
			Mr. Craig (for himself,
			 Mr. Akaka, Mr.
			 Burr, and Mr. Obama)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  services for homeless veterans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Homeless Veterans
			 Assistance and Prevention Act of 2006.
		2.Reaffirmation of
			 National goal to end homelessness among veterans
			(a)ReaffirmationCongress
			 reaffirms the national goal to end chronic homelessness among veterans within a
			 decade of the enactment of the Homeless Veterans Comprehensive Assistance Act
			 of 2001 (Public Law 107–95; 115 Stat. 903).
			(b)Reaffirmation
			 of encouragement of cooperative effortsCongress reaffirms its
			 encouragement, as specified in the Homeless Veterans Comprehensive Assistance
			 Act of 2001 (Public Law 107–95; 115 Stat. 903), that all departments and
			 agencies of the Federal, State, and local governments, quasi-governmental
			 organizations, private and public sector entities, including community-based
			 organizations, faith-based organizations, and individuals, work cooperatively
			 to end chronic homelessness among veterans.
			3.Sense of
			 Congress on the response of the Federal Government to the needs of homeless
			 veteransIt is the sense of
			 Congress that—
			(1)homelessness is a
			 significant problem in the veterans community, and veterans are
			 disproportionately represented among homeless men;
			(2)while many
			 effective programs assist homeless veterans to become, once again, productive
			 and self-sufficient members of their communities and society, all the essential
			 services, assistance, and support that homeless veterans require are not
			 currently provided;
			(3)federally funded
			 programs for homeless veterans should be held accountable for achieving clearly
			 defined results;
			(4)Federal efforts
			 to assist homeless veterans should include prevention of homelessness;
			(5)Federal efforts
			 regarding homeless veterans should be particularly vigorous where women
			 veterans have minor children in their care;
			(6)Federal agencies,
			 particularly the Department of Veterans Affairs, the Department of Labor, and
			 the Department of Housing and Urban Development, should cooperate more fully to
			 address the problem of homelessness among veterans; and
			(7)the programs
			 reauthorized by this Act provide important housing and services to homeless
			 veterans.
			4.Permanent
			 authority to make grants for comprehensive service programs for homeless
			 veterans
			(a)Permanent
			 authoritySection 2011(a) of title 38, United States Code, is
			 amended—
				(1)by striking
			 paragraph (2); and
				(2)in paragraph
			 (1)—
					(A)by striking
			 (1); and
					(B)by redesignating
			 subparagraphs (A) through (D) as paragraphs (1) through (4),
			 respectively.
					(b)Authorization
			 of appropriationsThe text of section 2013 of such title is
			 amended to read as follows: There are authorized to be appropriated, to
			 carry out this subchapter, $130,000,000 for fiscal year 2007 and each fiscal
			 year thereafter..
			5.Extension of
			 treatment and rehabilitation for seriously mentally ill and homeless
			 veterans
			(a)Extension of
			 authority for general treatmentSection 2031(b) of title 38,
			 United States Code, is amended by striking 2006 and inserting
			 2011.
			(b)Extension of
			 authority for additional servicesSection 2033(d) of such title
			 is amended by striking 2006 and inserting
			 2011.
			6.Extension of
			 authority for transfer of properties obtained through foreclosure of home
			 mortgagesSection 2041(c) of
			 title 38, United States Code, is amended by striking 2008 and
			 inserting 2011.
		7.Extension of
			 funding for grant program for homeless veterans with special
			 needsSection 2061(c)(1) of
			 title 38, United States Code, is amended by striking 2003, 2004, and
			 2005, $5,000,000 and inserting 2007 through 2011,
			 $7,000,000.
		8.Extension of
			 funding for homeless veteran service provider technical assistance
			 programSubsection (b) of
			 section 2064 of title 38, United States Code, is amended to read as
			 follows:
			
				(b)Authorization of
				appropriationsThere are
				authorized to be appropriated $1,000,000 for each of fiscal years 2007 through
				2012 to carry out the program under this
				section.
				.
		9.Additional
			 element in annual report on assistance to homeless veteransSection 2065(b) of title 38, United States
			 Code, is amended—
			(1)by redesignating paragraph (5) as paragraph
			 (6); and
			(2)by inserting
			 after paragraph (4) the following new paragraph (5):
				
					(5)Information on the efforts of the
				Secretary to coordinate the delivery of housing and services to homeless
				veterans with other Federal departments and agencies, including—
						(A)the Department of Defense;
						(B)the Department of Health and Human
				Services;
						(C)the Department of Housing and Urban
				Development;
						(D)the Department of Justice;
						(E)the Department of Labor;
						(F)the Interagency Council on
				Homelessness;
						(G)the Social Security Administration;
				and
						(H)any other Federal department or
				agency with which the Secretary coordinates the delivery of housing and
				services to homeless
				veterans.
						.
			10.Advisory
			 committee on homeless veterans
			(a)Additional ex
			 officio membersSubsection (a)(3) of section 2066 of title 38,
			 United States Code, is amended by adding at the end the following new
			 subparagraphs:
				
					(E)The Executive
				Director of the Interagency Council on Homelessness (or a representative of the
				Executive Director).
					(F)The Under
				Secretary for Health (or a representative of the Under Secretary after
				consultation with the Director of the Office of Homeless Veterans
				Programs).
					(G)The Under
				Secretary for Benefits (or a representative of the Under Secretary after
				consultation with the Director of the Office of Homeless Veterans
				Programs).
					.
			(b)ExtensionSubsection
			 (d) of such section is amended by striking December 31, 2006 and
			 inserting September 30, 2011.
			11.Rental
			 assistance vouchers for Veterans Affairs supported housing program
			(a)Funding for
			 vouchersSection
			 (8)(o)(19)(B) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(19)(B)) is amended to read as follows:
				
					(B)AmountThe amount
				specified in this subparagraph is—
						(i)for fiscal year 2007, the amount
				necessary to provide 500 vouchers for rental assistance under this
				subsection;
						(ii)for fiscal year 2008, the amount
				necessary to provide 1,000 vouchers for rental assistance under this
				subsection;
						(iii)for fiscal year 2009, the amount
				necessary to provide 1,500 vouchers for rental assistance under this
				subsection;
						(iv)for fiscal year 2010, the amount
				necessary to provide 2,000 vouchers for rental assistance under this
				subsection; and
						(v)for fiscal year 2011, the amount
				necessary to provide 2,500 vouchers for rental assistance under this
				subsection.
						.
			(b)Elimination of
			 funding through incremental assistanceSubparagraph (C) of
			 section 8(o)(19) of the United States Housing Act of 1937 (19 U.S.C.
			 1437f(o)(19)(C)) is repealed.
			(c)Study of
			 effectiveness of vouchers
				(1)In
			 generalFor fiscal years 2007 and 2008, the Secretary of Veterans
			 Affairs shall conduct a study of the effectiveness of the voucher program under
			 section (8)(o)(19)(B) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(19)(B)), as amended by subsection (a), in meeting the housing and case
			 management needs of homeless veterans who—
					(A)have a chronic
			 mental illnesses or chronic substance use disorder; and
					(B)are participating
			 in continuing treatment for such mental illness or substance use disorder as a
			 condition of receipt of such rental assistance.
					(2)ComparisonAs
			 part of the study required by paragraph (1) the Secretary shall compare the
			 results of the program described in that paragraph with other programs as
			 follows:
					(A)Programs in which
			 the Department of Veterans Affairs coordinates the delivery of housing and
			 services to homeless veterans.
					(B)Programs for the
			 provision of grants or per diem payments to providers of services that are
			 designed to meet the needs of homeless veterans.
					(3)CriteriaIn
			 conducting the comparison required by paragraph (2), the Secretary shall
			 examine the following:
					(A)The satisfaction
			 of veterans targeted by the programs described in paragraph (2).
					(B)The health status
			 of such veterans.
					(C)For programs that
			 address substance use disorders, the reduction in severity of such disorders in
			 such veterans.
					(D)The housing
			 provided such veterans under such programs.
					(E)The degree to
			 which such veterans are encouraged to productive activity by such
			 programs.
					(4)ReportNot
			 later than March 31, 2009, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the results of the study required by
			 paragraph (1).
				12.Financial assistance
			 for supportive services for very low-income veteran families in permanent
			 housing
			(a)PurposeThe purpose of this section is to
			 facilitate the provision of supportive services for very low-income veteran
			 families in permanent housing.
			(b)Financial
			 assistance
				(1)In
			 generalSubchapter V of
			 chapter 20 of title 38, United States Code, is amended by adding at the end the
			 following new section:
					
						2044.Financial
				assistance for supportive services for very low-income veteran families in
				permanent housing
							(a)Distribution of
				financial assistance(1)The Secretary shall
				provide financial assistance to eligible entities approved under this section
				to provide and coordinate the provision of supportive services described in
				subsection (b) for very low-income veteran families occupying permanent
				housing.
								(2)Financial assistance under this
				section shall consist of per diem payments for each such family for which an
				approved eligible entity is providing or coordinating the provision of
				supportive services.
								(3)(A)Subject to the
				availability of appropriations provided for such purpose, the Secretary shall
				provide to each family for which an approved eligible entity is providing or
				coordinating the provision of supportive services per diem payments in the
				amount of the daily cost of care estimated by such eligible entity (as adjusted
				by the Secretary under subparagraph (C)).
									(B)In no case may the amount of per diem
				paid under this paragraph exceed the rate of per diem authorized for State
				homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this
				title, as adjusted by the Secretary under subsection (c) of such
				section.
									(C)The Secretary may adjust the daily
				cost of care estimated by an eligible entity for purposes of this paragraph to
				exclude other sources of income described in subparagraph (E) that the eligible
				entity certifies to be correct.
									(D)Each eligible entity shall provide to
				the Secretary such information with respect to other sources of income as the
				Secretary may require to make the adjustment under subparagraph (C).
									(E)The other sources of income referred
				to in subparagraphs (C) and (D) are payments to the eligible entity for
				furnishing services to homeless veterans under programs other than under this
				subchapter, including payments and grants from other departments and agencies
				of the Federal Government, from departments or agencies of State or local
				government, and from private entities or organizations.
									(4)In providing financial assistance
				under paragraph (1), the Secretary shall give preference to entities providing
				or coordinating the provision of supportive services for very low-income
				veteran families who are transitioning from homelessness to permanent
				housing.
								(5)The Secretary shall ensure that, to
				the extent practicable, financial assistance under this subsection is equitably
				distributed across geographic regions, including rural communities and tribal
				lands.
								(6)Each entity receiving financial
				assistance under this section to provide supportive services to a very
				low-income veteran family shall notify that family that such services are being
				paid for, in whole or in part, by the Department.
								(7)The Secretary may require entities
				receiving financial assistance under this section to submit a report to the
				Secretary that describes the projects carried out with such financial
				assistance.
								(b)Supportive
				servicesThe supportive services referred to in subsection (a)
				are the following:
								(1)Services provided
				by an eligible entity or subcontractors that address the needs of very
				low-income veteran families occupying permanent housing, including—
									(A)outreach
				services;
									(B)health care
				services, including diagnosis, treatment, and counseling for mental health and
				substance abuse disorders and for post-traumatic stress disorder, if such
				services are not readily available through the Department medical center
				serving the geographic area in which the veteran family is housed;
									(C)habilitation and
				rehabilitation services;
									(D)case management
				services;
									(E)daily living
				services;
									(F)personal
				financial planning;
									(G)transportation
				services;
									(H)vocational
				counseling;
									(I)employment and
				training;
									(J)educational
				services;
									(K)assistance in
				obtaining veterans benefits and other public benefits, including health care
				provided by the Department;
									(L)assistance in
				obtaining income support;
									(M)assistance in
				obtaining health insurance;
									(N)fiduciary and
				representative payee services;
									(O)legal services to
				assist the veteran family with reconsiderations or appeals of veterans and
				public benefit claim denials and to resolve outstanding warrants that interfere
				with the family's ability to obtain or retain housing or supportive
				services;
									(P)child
				care;
									(Q)housing
				counseling;
									(R)other services
				necessary for maintaining independent living; and
									(S)coordination of
				services under this paragraph.
									(2)Services
				described in paragraph (1) that are delivered to very low-income veteran
				families who are homeless and who are scheduled to become residents of
				permanent housing within 90 days pending the location or development of housing
				suitable for permanent housing.
								(3)Services
				described in paragraph (1) for very low-income veteran families who have
				voluntarily chosen to seek other housing after a period of tenancy in permanent
				housing, that are provided, for a period of 90 days after such families exit
				permanent housing or until such families commence receipt of other housing
				services adequate to meet their current needs, but only to the extent that
				services under this paragraph are designed to support such families in their
				choice to transition into housing that is responsive to their individual needs
				and preferences.
								(c)Application for
				financial assistance(1)An eligible entity
				seeking financial assistance under subsection (a) shall submit an application
				to the Secretary in such form, in such manner, and containing such commitments
				and information as the Secretary determines to be necessary to carry out this
				section.
								(2)Each application submitted by an
				eligible entity under paragraph (1) shall contain—
									(A)a description of the supportive
				services proposed to be provided by the eligible entity;
									(B)a description of the types of very
				low-income veteran families proposed to be provided such services;
									(C)an estimate of the number of very
				low-income veteran families proposed to be provided such services;
									(D)evidence of the experience of the
				eligible entity in providing supportive services to very low-income veteran
				families; and
									(E)a description of the managerial
				capacity of the eligible entity to—
										(i)coordinate the provision of
				supportive services with the provision of permanent housing, by the eligible
				entity or by other organizations;
										(ii)continuously assess the needs of
				very low-income veteran families for supportive services;
										(iii)coordinate the provision of
				supportive services with the services of the Department;
										(iv)tailor supportive services to the
				needs of very low-income veteran families; and
										(v)continuously seek new sources of
				assistance to ensure the long-term provision of supportive services to very
				low-income veteran families.
										(3)The Secretary shall establish
				criteria for the selection of eligible entities to be provided financial
				assistance under this section.
								(d)Technical
				assistance(1)The Secretary shall
				provide training and technical assistance to participating eligible entities
				regarding the planning, development, and provision of supportive services to
				very low-income veteran families occupying permanent housing.
								(2)The Secretary may provide the
				training described in paragraph (1) directly or through grants or contracts
				with appropriate public or nonprofit private entities.
								(e)Funding(1)From amounts
				appropriated to the Department for Medical Care, there shall be available to
				carry out this section amounts as follows:
									(A)$15,000,000 for fiscal year
				2007.
									(B)$20,000,000 for fiscal year
				2008.
									(C)$25,000,000 for fiscal year
				2009.
									(2)Not more than $750,000 may be
				available under paragraph (1) in any fiscal year to provide technical
				assistance under subsection (d).
								(f)DefinitionsIn
				this section:
								(1)The term
				consumer cooperative has the meaning given such term in section
				202 of the Housing Act of 1959 (12 U.S.C. 1701q).
								(2)The term
				eligible entity means—
									(A)a private
				nonprofit organization; or
									(B)a consumer
				cooperative.
									(3)The term homeless has the
				meaning given that term in section 103 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11302).
								(4)The term
				permanent housing means community-based housing without a
				designated length of stay.
								(5)The term
				private nonprofit organization means any of the following:
									(A)Any incorporated
				private institution or foundation—
										(i)no part of the
				net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
										(ii)which has a
				governing board that is responsible for the operation of the supportive
				services provided under this section; and
										(iii)which is
				approved by the Secretary as to financial responsibility.
										(B)A for-profit
				limited partnership, the sole general partner of which is an organization
				meeting the requirements of clauses (i), (ii), and (iii) of subparagraph
				(A).
									(C)A corporation
				wholly owned and controlled by an organization meeting the requirements of
				clauses (i), (ii), and (iii) of subparagraph (A).
									(D)A tribally
				designated housing entity (as defined in section 4 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
									(6)(A)Subject to
				subparagraphs (B) and (C), the term very low-income veteran family
				means a veteran family whose income does not exceed 50 percent of the median
				income for the area, as determined by the Secretary in accordance with this
				paragraph.
									(B)The Secretary shall make appropriate
				adjustments to the income requirement under subparagraph (A) based on family
				size.
									(C)The Secretary may establish an income
				ceiling higher or lower than 50 percent of the median income for an area if the
				Secretary determines that such variations are necessary because the area has
				unusually high or low construction costs, fair market rents (as determined
				under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)), or
				family incomes.
									(7)The term veteran family
				includes a veteran who is a single person and a family in which the head of
				household or the spouse of the head of household is a
				veteran.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2043 the
			 following new item:
					
						
							2044. Financial assistance for supportive services for very
				low-income veteran families in permanent
				housing.
						
						.
				(c)Study of
			 effectiveness of permanent housing program
				(1)In
			 generalFor fiscal years 2007 and 2008, the Secretary shall
			 conduct a study of the effectiveness of the permanent housing program under
			 section 2044 of title 38, United States Code, as amended by subsection (b), in
			 meeting the needs of very low-income veteran families, as that term is defined
			 in that section.
				(2)ComparisonIn
			 the study required by paragraph (1), the Secretary shall compare the results of
			 the program referred to in that subsection with other programs of the
			 Department of Veterans Affairs dedicated to the delivery of housing and
			 services to veterans.
				(3)CriteriaIn
			 making the comparison required in paragraph (2), the Secretary shall examine
			 the following:
					(A)The satisfaction
			 of veterans targeted by the programs described in paragraph (2).
					(B)The health status
			 of such veterans.
					(C)The housing
			 provided such veterans under such programs.
					(D)The degree to
			 which such veterans are encouraged to productive activity by such
			 programs.
					(4)ReportNot
			 later than March 31, 2009, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the results of the study required by
			 paragraph (1).
				
